DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/21/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “up to 10 wt.% … of water” in Claim 1,line 8 is vague and indefinite as it is unclear whether it includes 0% water, thus no water or must water be present and thus having a lower limit greater than 0%.
Claim 1 recites the limitation "the total structuring capacity (TSC)" in lines 14-15.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the" in line 18.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the particulate cell wall material" in line 18.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states "particulate anhydrous non-defibrillated cell wall material".
Claim 1 recites the limitation "the particulate cell wall material" in line 19.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states "particulate anhydrous non-defibrillated cell wall material".
Claim 1 recites the limitation "the particulate cell wall material" in line 20.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states "particulate anhydrous non-defibrillated cell wall material".
Claim 1 recites the limitation "the concentration" in line 22.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the particulate cell wall material" in line 22.  There is insufficient antecedent basis for this limitation in the claim.  The claim previously states "particulate anhydrous non-defibrillated cell wall material".
The phrase “0-15%” in Claim 2, line 2 is vague and indefinite as it is unclear whether the percentage is mass %, volume %, mole % or something else.
Claim 3 recites the limitation "TSC” in line 1.  There is insufficient antecedent basis for this limitation in the claim.  The term “the” is missing before TSC.
Claim 8 recites the limitation "the stems" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  The claims do not previous set forth “stems” of monocotyledon plants.
Claim 9 recites the limitation "the stems" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  The claims do not previous set forth “stems” of “wheat …”.
Clarification and/or correction required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (WO 2015/091220) in view of van der Hijden (US 2015/0335054) and van der Hijden (WO 2015/128155).
Regarding Claim 1, Inoue (‘220) teaches a savoury concentrate (See p. 1, ll. 4-6, Claim 1.) comprising: a) at least 30 wt. %, by weight of the concentrate, of an oil phase comprising liquid oil (See p. 13, ll. 7-30, 20-75%.); b) 3-30 wt. %, by weight of the concentrate, of an edible salt selected from sodium chloride, potassium chloride and combinations thereof (See p. 12,  7-16, 15-40 wt%.); c) 1-50 wt. %, by weight of the concentrate, of savoury taste giving ingredients selected from glutamate, glucose, lactic acid, citric acid and combinations thereof (See p. 15, ll. 1-15.); d) up to 10 wt. %, by weight of the concentrate, of water (See p. 4, ll. 24-48.), however, fails to expressly disclose e) particulate anhydrous non-defibrillated cell wall material from plant tissue selected from parenchymal plant tissue, stem tissue of monocotyledon plants and combinations thereof, said particulate anhydrous non-defibrillated cell wall material having a particle size of between 25 µm and 500 µm; wherein the particulate anhydrous non-defibrillated cell wall material is dispersed in the oil phase in a concentration of 0.05 to 15 wt. %, by weight of the liquid oil; and wherein the total structuring capacity (TSC) of the savoury concentrate is in the range of 1-20; TSC=N20+Acwm*Ccwm wherein: Acwm is the oil structuring capacity of the particulate cell wall material, Acwm equaling 4 in case the particulate cell wall material originates from stem tissue of monocotyledon plants, and Acwm equaling 0.6 if the particulate cell wall material originates from cwm is the concentration (in wt. %) of the particulate cell wall material by weight of the liquid oil.
However, van der Hijden (‘054) teaches a fibrous preparation (corresponding to tomato fibre composition) (See para. [0042].) for a tomato based sauce (See para. [0090].) of delaminated cell wall material from plant tissue (See para. [0041].) from which water-soluble components have been removed (See para. [0059].), said delaminated cell wall material having a lamellar structure of the primary cell walls that has at least partly been disrupted to release cellulose microfibrils (See para. [0041].), and said fibrous preparation comprising 18-45% cellulose by weight of dry matter (See para. [0064].), said cellulose having a maximum degree of crystallinity of 50% (See para. [0069].); hemicellulose (See para. [0070].); pectin (See para. [0062].); wherein the preparation has a dry matter content of 1-100 wt.% (See para. [0057].).
van der Hijden (‘155) teaches a fibrous preparation (corresponding to preparation of plant parenchymal cell wall clusters) (See p. 3, ll. 8-10.) made from tomato cells (See p. 8, ll. 10-14.); wherein the preparation is not salt-sensitive (See p. 21, ll. 6-7.) and due to its water-structuring capabilities, is used as a thickener (See p. 10, l. 28, p. 11, l. 3.) so that a consumer will associate the foodstuff in which the preparation is incorporated, as being high quality (See p. 1, ll. 10-14.); wherein the preparation is prepared by cooking the plant material to break down the middle lamella followed by washing to remove the water-soluble materials (See p. 10, ll. 6-12.).
It would have been obvious for a person of ordinary skill in the art to have modified the concentrate of Inoue (‘220) by using the fibrous preparation taught by van der Hijden (‘054).  Since Inoue (‘220) teaches the concentrate is a dish specific seasoning concentrate or a sauce concentrate, but does not disclose flavoring to prepare them, a skilled practitioner would be motivated to look to van der Hijden (‘054) in order to determine a suitable flavoring for producing a sauce or dish specific seasoning concentrate, rendering the claimed fibrous concentrate obvious.  Furthermore, since Inoue (‘220) teaches flavoring comprises 0.1-30 wt.% of the concentrate and an oil phase in the form of 100% liquid oil comprises 20-75 wt.% of the concentrate while van der Hijden (‘054) teaches a fibrous preparation having a content of dry matter of 1-100 wt.% used to flavor sauce, the fibrous preparation as the flavoring comprises about 0.1-60 wt.% by weight of the combined weight of the liquid oil and fibrous preparation and the weight ratio of dry matter to the oil phase overlaps the claimed amount and ratio, rendering them obvious.  
The tomato fiber preparation of van der Hijden (‘054) has excellent water structuring properties (See para. [0001].), is not salt sensitive (See para. [0086].), and is prepared from a composition comprising tomato cell walls wherein water-soluble components have been removed and the lamella have been broken down (See paras. [0030], [0041].), which are features shared by the preparation disclosed by van der Hijden (‘155).  Therefore, it would have obvious to ensure the preparation of van der Hijden (‘054) has the same properties since the references share a process of making the preparations and share desired functions of the resulting preparations which signals to consumers that the foodstuff in which it is incorporated is of high quality.  Therefore, the claimed properties are rendered obvious. 
Regarding Claim 2, Inoue (‘220) teaches wherein fat in the oil phase has a solid fat content at 20 oC (N20) of 0-15% and a liquid oil content at 20 oC that equals 100%-N20 (See p. 13, ll. 17-30.).
Regarding Claim 4, Inoue (‘220) teaches wherein the savoury concentrate comprise 33-75 wt. % of the oil phase (See p. 13, ll. 7-30, 20-75 %.).
Regarding Claim 5, Inoue (‘220) teaches the concentrate discussed above, however, fails to expressly teach wherein the particulate anhydrous non-defibrillated cell wall material is parenchymal cell wall material.
van der Hijden (‘054) teaches a fibrous preparation (corresponding to tomato fibre composition) (See para. [0042].) for a tomato based sauce (See para. [0090].) of delaminated cell wall (See para. [0041].) wherein the delaminated cell wall material having a lamellar structure of the primary cell walls that has at least partly been disrupted to release cellulose microfibrils (See para. [0041].).
van der Hijden (‘155) teaches a fibrous preparation (corresponding to preparation of plant parenchymal cell wall clusters) (See p. 3, ll. 8-10.) made from tomato cells (See p. 8, ll. 10-14.).
It would have been obvious for a person of ordinary skill in the art to select tomato particulate anhydrous non-defibrillated cell wall material is parenchymal cell wall material as taught by van der Hijden (‘054) and van der Hijden (‘155) into Inoue’s (‘220) concentrate to provide a tasty concentrate the satisfies the subjective preference of a consumer.
Regarding Claim 6, Inoue (‘220) teaches the concentrate discussed above, however, fails to expressly teach wherein the parenchymal cell wall material originates from carrot, cucumber, sugar beet, apple, pear, leek, celery, pumpkin, kiwi, strawberry, papaya, pine apple, prune, melon, apricot, grapes onion, tomato, potato, cabbage, coconut, or combinations thereof.
van der Hijden (‘054) teaches a fibrous preparation (corresponding to tomato fibre composition) (See para. [0042].) for a tomato based sauce (See para. [0090].) of delaminated cell wall material from plant tissue (See para. [0041].) wherein the delaminated cell wall material having a lamellar structure of the primary cell walls that has at least partly been disrupted to release cellulose microfibrils (See para. [0041].).
van der Hijden (‘155) teaches a fibrous preparation (corresponding to preparation of plant parenchymal cell wall clusters) (See p. 3, ll. 8-10.) made from tomato cells (See p. 8, ll. 10-14.).
It would have been obvious for a person of ordinary skill in the art to select tomato particulate anhydrous non-defibrillated cell wall material is parenchymal cell wall material as taught by van der Hijden (‘054) and van der Hijden (‘155) into Inoue’s (‘220) concentrate to provide a tasty concentrate that satisfies the subjective preference of a consumer.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T O'HERN whose telephone number is (571)272-6385. The examiner can normally be reached M-Th 5:00 am - 3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRENT T O'HERN/               Primary Examiner, Art Unit 1793
December 22, 2021